DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knysz et al. (U.S. Patent Application Publication No. 2015/0033153, hereinafter “Knysz”) in view of Urbach (U.S. Patent No. 7950026, hereinafter “Urbach”); further in view of Lehew et al. (U.S. Patent No. 6976077, hereinafter “Lehew”); further in view of Thakkar et al. (U.S. Patent Application Publication No. 2019/0141292, hereinafter “Thakkar”).

As to Claims 1, 8 and 15, Knysz discloses an apparatus for authenticating a user, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor (Figure 2), cause the apparatus to perform operations comprising at least: 
 	receive a boot data object, wherein the boot data object comprises an authentication payload and a boot data payload (The application server 104 receives a login request from a client device 102 to access the collaboration groups, wherein the login information comprises the authentication credentials payload and the boot payload includes the URL to the collaboration group.  Paragraph 0071), and wherein the authentication payload comprises data relating to a user profile or one or more group-based communication browser sessions (Said authentication payload comprises data relating to the User ID to access a user profile of the group-based communication browser session.  Paragraphs 0071-0072); 
 	verify compliance with one or more security procedures for a given group-based communication browser session based on a comparison of the boot data object and the authentication data, and wherein the authentication data comprises a set of core information enabling access to the given group-based communication browser session (User authentication is compared with bootstrapping data for enabling accesses to a group-based communication browser session. Figure 4; Paragraphs 0071-0076); 
 	receive group-based communication data specific to the one or more group-based communication browser session from a group-based communication system (Steps 407-413, Figure 4; Paragraph 0076); and 
 	display, via the apparatus, at least a portion of the group-based communication data specific to the group-based communication browser session (Paragraph 0076).
 	
However, although Knysz discloses a boot data object comprising bootstrapping data, it is unclear if said data comprises a set of standardized parameters of a booting operation and Knysz fails to explicitly disclose responsive to receiving the boot data object, generate at a group-based communication server an authentication data based on the authentication payload and wherein the authentication payload comprises data relating to a user profile and one or more group-based communication browser sessions.  

 	Urbach, in the same field of endeavor, teaches wherein the boot data object comprises a set of standardized parameters of a booting operation (Remote Client accesses an HTML stream which launches a script that triggers various process flows on the Remote Client for booting an engine stub stored on the Remote Client to launch a virtual application which enables executable code to be downloaded onto the Remote Client and rendered in the web browser for display. Paragraph bridging Columns 8 and 9 and Column 9, Lines 10-43).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the apparatus for authenticating a user as taught by Knysz with wherein the a boot data object comprises bootstrapping data as taught by Urbach.  The motivation would have been to enable local bootstrapping data to be authenticated.

 	Lehew, in the same field of endeavor, further teaches responsive to receiving the boot data object, generate an authentication data based on the authentication payload (Boot data is received in a hidden page and authentication data is generated based on the user information in the boot data to authenticate said User. Paragraph bridging Columns 6 and 7).  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the apparatus for authenticating a user as taught by Knysz-Urbach with generating authentication data based on the authentication payload as taught by Lehew.  The motivation would have been to increase the ease synchronizing and authenticating Users.

Thakkar, in the same field of endeavor, teaches responsive to receiving the boot data object, generate at a group-based communication server (videoconferencing system 100) an authentication data based on the authentication payload and wherein the authentication payload comprises data relating to a user profile (“authentication API call”) and one or more group-based communication browser sessions (“connection request”) (A connection request and authentication API call (step 510) allows for authenticating the connection request based on information provided by room system endpoint 310c.  Videoconferencing system 100 generates an authentication token (step 520) and returns it to room system client 310c.  Paragraph 0030). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the apparatus for authenticating a user as taught by Knysz-Urbach-Lehew with aggregated meeting joining for video conferences as taught by Thakkar.  The motivation would have been to provide resilience in video conference systems (Paragraph 0004).

 to Claims 2, 9 and 16, Knysz-Urbach-Lehew-Thakkar teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the authentication data comprises data identifying previous authentication instances for one or more users (Previous authentication instances are stored in cookies. Paragraph 0071).

	As to Claims 3, 10 and 17, Knysz-Urbach-Lehew-Thakkar teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the boot data object further comprises data relating to one or more authentication standards (Authentication Procedure 300. Paragraphs 0071-0073).

	As to Claims 4, 11 and 18, Knysz-Urbach-Lehew-Thakkar teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the group-based communication data comprises one or more of asset data or application data (Dynamic webpage and javascripts are asset or application data downloaded to access the group-based communication session. Paragraph 0076).

	As to Claims 5, 12 and 19, Knysz-Urbach-Lehew-Thakkar teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the authentication data comprises data identifying an authentication cookie of one or more users (Paragraph 0071).

	As to Claims 6, 13 and 20, Knysz-Urbach-Lehew-Thakkar teach the apparatus as previously discussed in Claim 5.  Knysz further teaches wherein the authentication cookie is stored in a memory of the apparatus, and wherein the authentication cookie comprises one or more group-based communication browser sessions for which the one or more users have access (Paragraph 0071).

	As to Claims 7 and 14, Knysz-Urbach-Lehew-Thakkar teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the operations are repeated on every booting operation of a given group-based communication browser session (Authentication and booting operations occur on every booting operation as authentication is required to access the session. Paragraph 0071).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on pages 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Thakkar discloses in [0030] that room system endpoint 310c sends a connection request (data relating to one or more group-based communication browser sessions) and authentication API call (data relating to a user profile) to the video conferencing system 100.  Fig. 7 of Thakkar further discloses connecting the user device to the requested video conference connection (step 750).  Further, Thakkar discloses in [0030] that videoconferencing system 100 generates an authentication token (step 520) and returns it to room system client 310c. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2014/0313282 (Ma et al.) – A user may use a mobile device to take a picture of a QR code or may place the mobile device in close proximity to a NFC tag to join a video conference, where the QR code and NFT tag are associated with a video conference endpoint. 
U.S. Patent Application Publication No. 2016/0119314 (Uzelac et al.) – An authentication token associated with an entry in a subscriber database is generated, which is then used to join or initiate a collaboration conference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452